Citation Nr: 1113528
Decision Date: 04/06/11	Archive Date: 06/14/11

Citation Nr: 1113528	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-26 589	)	DATE APR 06 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of frostbite of the right lower extremity prior to October 19, 2009.

2.  Entitlement to a rating in excess of 30 percent for residuals of frostbite of the right lower extremity after October 19, 2009.

3.  Entitlement to a rating in excess of 20 percent for residuals of frostbite of the left lower extremity prior to October 19, 2009.

4.  Entitlement to a rating in excess of 30 percent for residuals of frostbite of the left lower extremity after October 19, 2009.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Board finds that the record raises a claim for service connection for peripheral neuropathy of the lower extremities secondary to the service connected frostbite residuals.  That matter is referred to the RO for initial adjudication.

FINDINGS OF FACT

1.  The Veteran's residuals of frostbite of the right lower extremity were characterized by nail abnormalities, locally impaired sensation, pain and numbness.  From October 19, 2009, the Veteran's symptoms of residuals in the right lower extremity also included color changes and hyperhidrosis.  At no time did the disorder caused an unusual or exceptional disability picture with factors such as frequent periods of hospitalization or marked impairment of employment. 

2.  The Veteran's residuals of frostbite of the left lower extremity were characterized by nail abnormalities, locally impaired sensation, pain and numbness.  From October 19, 2009, the Veteran's symptoms of residuals in the left lower extremity also included color changes and hyperhidrosis.  At no time did the disorder caused an unusual or exceptional disability picture with factors such as frequent periods of hospitalization or marked impairment of employment.




CONCLUSIONS OF LAW

1.  For the period from September 21, 2006 to October 19, 2009, the criteria for a rating of 30 percent, but no more, for residuals of frostbite of the right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7122 (2010).

2.  For the period from September 21, 2006 and prior to October 19, 2009, the criteria for a rating of 30 percent, but no more, for residuals of frostbite of the left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7122 (2010).

3.  For the period from October 19, 2009, the criteria for a rating in excess of 30 percent for residuals of frostbite of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7122 (2010).

4.  For the period from October 19, 2009, the criteria for a rating in excess of 30 percent for residuals of frostbite of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7122 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice by letters mailed in October 2006 prior to the initial adjudication of the claim.  

In addition, the pertinent treatment records have been obtained and VA has attempted to afford the Veteran an appropriate VA examinations.  The examinations are adequate for rating purposes as they provided all findings which are relevant under the applicable diagnostic codes and took into consideration the full history of the disability.  The Veteran was also afforded a hearing before a Decision Review officer.  Moreover, neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran is currently rated at 20 percent prior to October 19, 2009, and at 30 percent from October 19, 2009, under 38 C.F.R. § 4.114, Diagnostic Code 7122, for residuals of a cold injury to the right lower extremity.  The Veteran is also currently rated at 20 percent prior to October 19, 2009, and at 30 percent from October 19, 2009, under Diagnostic Code 7122 for residuals of a cold injury to the left lower extremity.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7122, a 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis)

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

In a September 2000 rating decision, the RO granted service connection for residuals of a cold injury to the left lower extremity and assigned a rating of 20 percent, effective April 1999.  Likewise, the September 2000 rating decision granted service connection for residuals of a cold injury to the right lower extremity and assigned a 20 percent rating, effective April 1999.  In September 2006, the Veteran submitted a claim for an increased rating, asserting that his bilateral residuals of a cold injury had worsened.  An April 2007 rating decision continued the Veteran's 20 percent rating for both the right and left lower extremity.  The Veteran appealed.

In a May 2010 rating decision, the RO granted a 30 percent rating for residuals of a cold injury for both the right and left lower extremities, effective October 19, 2009.  The Veteran chose to continue his appeal, asserting that he was entitled to the 30 percent rating for the entire appeal period. 

VA treatment records dated January 2005 to October 2006 indicated symptoms including nails that were thick, yellow and incurvated on all the toes.  Skin was warm, dry, supple and intact on both feet; however, sensation was not intact bilaterally.  The podiatrist routinely noted an assessment of diabetes mellitus with neuropathy, as well as dystrophic nails.  A November 2005 rheumatology consultation noted vascular changes with venous stasis in the feet and ankles as well as cutaneous edema in the ankles.  Sensation was drastically decreased and pulses were diminished but palpable with regard to the dorsalis pedis and posterior tibial bilaterally.  There was no ulceration present.  A December 2005 neurology consultation indicated complaints of steady, constant, burning pain in the right foot, as well as some numbness of the feet bilaterally.  Examination showed flat feet, give-way weakness in most of the muscle groups of the right leg, and distally in the left leg.  Gait was antalgic, favoring the right leg.  Sensation was intact to vibration at the ankles but diminished to pin prick in a stocking distribution.  Reflexes were absent at the ankles and normal at the knees with reinforcement.  Plantar response was neutral, and Romberg sign was absent.  

X-rays of the right foot dated August 2006 noted a heel spur with no significant hypertrophic changes or degenerative features otherwise.  An October 2006 podiatry record showed that there was right hallux onycholysis  with old sub ungula hematoma.  The right ankle did not have erythema but there was edema of the bilateral lower extremities.  A separate October 2006 record revealed complaints of right foot pain and a diagnosis of right pes planus.

The Veteran submitted an October 2006 private treatment record indicated bilateral foot pain, right greater than left that had increased significantly over the past few months.  The physician noted that the Veteran's past medical history was notable for diabetic neuropathy, vasomotor instability of the feet secondary to frostbite, diabetes mellitus, hypertension, myopathy, and deep venous thrombosis.  Examination noted that the Veteran wore diabetic type custom molded shoes and a stirrup ankle brace on the right.  After removing the brace, there was hyper-pigmentation and prominent venous casculatrue present.  The Veteran lacked protective sensation.  There was no gross instability of the right ankle present.  X-rays showed a loss of longitudinal arch with lateral peritalar subluxation, with no evidence of stress fracture present.  There was also evidence of early degenerative changes at the tarsometatarsal joint.  An assessment of diabetic neuropathy with posterior tibialis tendon dysfunction was provided.  

The Veteran was afforded a VA examination in November 2006.  The Veteran stated that he used assistive aids for walking, including orthotic inserts, braces and a cane.  He was able to stand for three to eight hours with short rest periods as well as was able to walk more than a quarter mile but less than one mile.  Physical examination revealed pain and instability in the ankles, bilaterally, weakness in the feet, as well as swelling, tenderness and numbness in the ankles.  The examiner noted that the Veteran had poor propulsion.  Range of motion testing revealed ankle dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees, bilaterally.  The examiner also noted edema, painful movement, numbness, and weakness in the right ankle.  A diagnosis of bilateral foot and ankle pain and neuropathy was provided.

The Veteran was afforded a VA examination in January 2007.  The Veteran complained of bilateral foot pain.  Symptoms in the left foot included pain and stiffness while standing, as well as stiffness, fatigability, weakness, and lack of endurance all occurring while standing and walking.  Symptoms in the right foot included pain, swelling, stiffness, fatigability, weakness, and lack of endurance occurring with both standing and walking.  The examiner noted weekly or more often flare-ups of foot joint disease due to standing or over-exertion that limited his ability to work.  The Veteran was able to stand for 15 to 30 minutes and was able to walk for a quarter of a mile.  The Veteran used a brace for weakness over the right ankle.  Examination for the left foot showed objective evidence of painful motion, tenderness, and weak ankle strength.   Range of motion testing revealed plantar flexion from 0 to 5 degrees bilaterally, and dorsiflexion from 0 to 5 degrees, bilaterally, with weakness responsible for any additional loss of motion on repetition.  The examiner noted that the right foot was the same as the left foot.  Gait was slow and slightly antalgic.  The examiner provided a diagnosis of residuals to a cold injury to the feet.  The examiner also provided a diagnosis of peripheral neuropathy due to a frostbite injury, and noted that neuralgia was present bilaterally.

VA treatment records dated April 2007 to May 2008 reflected treatment for thick, yellow, incurvated nails on both feet.  Records showed that dorsal pedis pulses were palpable in both feet.  Skin was warm, dry, supple, and intact, bilaterally, although sensation was not intact bilaterally.  There was pes planus of the right foot with no erythema, and no increase in edema compared to the left foot.  An April 2007 record reflected complaints of pains up and down the right calf.  The physician noted that the Veteran's right foot was not red, or swollen, and had a normal temperature.   

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in July 2007.  The Veteran testified that he had redness, sweating, clamminess in his feet at any given point in time.

VA treatment records dated August 2008 to September 2009 reflected complaints of chronic pain in the legs.  A September 2009 record noted nails that were thick and yellow and incurvated on each toe of both feet.  Skin was warm, dry, supple, and intact.  Sensation was not intact bilaterally and the Veteran had pes planus of the right foot.  The podiatrist also noted pared keratosis for diabetes mellitus with neuropathy

The Veteran was afforded a VA examination in October 2009 in which the examiner noted that there had not been a significant change in the Veteran's condition since his last examination.  However, the Veteran complained that his residuals of a cold injury continued to worsen.  The examiner noted a history of a cold injury to the feet and toes.  There was no history of amputations, tissue loss, or Reynaud's phenomenon related to the cold injury.  However, there was hyperhidrosis of the affected parts.  Additionally, the Veteran complained of pain the bilateral feet and joints of his toes that was worse with cold weather, walking and standing.  The Veteran had a moderate degree of cold sensitivity, that worsened in cold weather, mild tingling in the feet, moderate weakness in the right foot, swelling, bilaterally, and muscle cramps in both feet.  There was a history of severe loss of sensation across the feet and toes.  The examiner also noted a history of abnormal color on the bilateral feet, with feet being mildly red and covered with telangiectatic capillary lesions.  The Veteran also had arthritis and stiffness of the joints in both feet.  There was no evidence of ulceration, nail abnormalities, changes in skin thickness, or recurrent fungal infections.

Examination of the skin of both the right and the left foot and toes showed the area was slightly reddened and the skin was warmer than normal.  Hair growth was decreased and there was thickening of the nails.  Skin moisture, texture, and thickness were all normal, and there was no evidence of scars or ulceration.  The examiner also noted telangiectatic capillary lesions across the bilateral feet.  Reflex examination showed normal knee and ankle jerk, and normal babinski testing.  Sensory function examination indicated absent vibration and light touch, as well as decreased pain sensation and position sense in both the right and left feet.  Muscle strength was 4 in the right ankle and 5 in the left ankle.  The examiner noted that the Veteran complained of stiff feet and had hammer toes on all his toes, bilaterally.  Additionally the Veteran had mild edema of the feet bilaterally.  The examiner also noted the presence of varicose veins.  There was no amputation or tissue loss, no muscle atrophy, and no evidence of flatfeet.  X-rays of the right lower extremity revealed a heel spur with no hypertrophic or degenerative features otherwise; a plantar calcaneal spur; and a normal right ankle.  The examiner provided a diagnosis of left and right foot cold injury residuals with painful neuropathy, resulting in pain and decreased mobility.  
As noted above, the Veteran is currently rated at 20 percent for residuals of a cold injury of both the left and right lower extremities prior to October 19, 2009.  Prior to October 19, 2009, the Board notes that the Veteran's residuals of a cold injury were characterized by moderate foot pronation with edema, tenderness, painful movement, instability, and weakness of the ankle.  Light touch and position sense was absent bilaterally with no atrophy or abnormal muscle tone or bulk.  Nails were thickened, yellow, and incurvated on all toes bilaterally.  Thus, as the Veteran's residuals of a cold injury to the right and left lower extremities are characterized by pain, numbness, nail abnormalities and locally impaired sensation, a higher rating of 30 percent is warranted for both the right and left lower extremities from the date of his September 2006 claim for an increased rating throughout the entire appeal period.  

The Board notes that a higher rating is not warranted, either prior to, or after October 19, 2009 as the Veteran is already in receipt of the maximum 30 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7122.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the disability are contemplated by the schedular criteria.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extra-schedular consideration is required.  



ORDER

A rating of 30 percent for residuals of frostbite of the right lower extremity is granted for the period prior to October 19, 2009.

A rating of 30 percent for residuals of frostbite of the left lower extremity is granted for the period prior to October 19, 2009.

A rating in excess of 30 percent for residuals of frostbite of the right lower extremity after October 19, 2009, is denied.

A rating in excess of 30 percent for residuals of frostbite of the left lower extremity after October 19, 2009, is denied.





____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


